DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. US 20100233273.
Burton teaches polymeric compositions comprising “bioactive agents” [0018].
The bioactive agent can be copper sulfate [0068]. The mixing of the copper sulfate with sodium hydroxide and an acid is taught at [0071]. The hydrophilic polymers listed at [0027]+ are taught as having sulfate anions.  These polymers can contribute ammonium cations as well.  Ammonium sulfate is further taught at [0070] as contributing to the solubility of metal compounds comprising calcium.  The relative amounts of the salts taught in the specification and examples results in solutions having the mol concentration as claimed.  Further, the systems described in [0074] and [0075] are seen to result in the aqueous composition as claimed.  Specifically, here it is taught to 
The polymers listed at [0025] and used in the examples are known to have surfactant properties and read on the surfactants as claimed. The claimed fillers and additives are taught at [0061]-[0065].
The difference between this teaching and the claimed invention is that the copper sulfate species is not exemplified. The claims are prima facie obvious given that the copper sulfate is clearly taught as an alternative specie to the silver nitrate as exemplified. One is motivated to use the claimed copper sulfate as an alternative to the silver nitrate given the clear teaching that these are interchangeable. As such, the claims are prima facie obvious from this disclosure.
Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive.
Applicant argues that Burton et al is directed to solids and the claims are directed to aqueous compositions.  This is not persuasive.  Burton et al teaches aqueous compositions at [0074]+.  This reads on the claimed composition.  The fact that Burton et al teaches the optional removal of water and the optional incorporation of a solid secondary polymer does not negate the obviousness of the claimed aqueous composition.  
Applicant argues that the claimed ionic concentrations are not taught in Burton.  While Burton does not specifically recite the ionic concentrations as claimed, the ions are taught and relative amounts of materials would necessarily result in an overlap in 
With respect to the dependently claimed ingredients and features, Burton is seen to teach fillers and surfactants [0061]-[0066].  The manipulation of the pH using sodium hydroxide and sulfuric acid is taught at [0074].  Plastic forming mixtures are taught throughout the publication.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/Primary Examiner, Art Unit 1762